per CURIAM:
On November 2, 1970, at a new trial, appellant was convicted of a violation of § 5-201 of the Vehicle and Traffic Law of Puerto Rico (9 L.P.R.A. § 871), and ordered to pay a $100 fine.
On appeal he assigns, as sole error, that he was deprived of the right to trial by jury, according to the cases of Duncan v. Louisiana, 391 U.S. 145, and Baldwin v. New York, 399 U.S. 66.
In Duncan v. Louisiana, supra, it was held that the right to trial by jury in criminal cases is a fundamental right, for which reason the states are bound to acknowledge it as part of the guarantee of the due process of law. In Baldwin v. New York, supra, the application of the right to trial by jury was limited to offenses whose maximum penalty exceeded 6 months.
*220The offense for which appellant was convicted is a misdemeanor the maximum penalty of which has been limited by Act No. 9 of July 7, 1971, to no more than 6 months in jail nor more than a $500 fine.
Assuming the applicability of the case of Baldwin to the new trial held against appellant on November 2, 1970, we consider that when a misdemeanor is involved, as in this case, whose penalty has been limited to no more than 6 months in jail, we conclude that under these circumstances there is no justification for us to disturb the judgment rendered.
The judgment rendered by the trial court will be affirmed.
Mr. Chief Justice Negrón Fernández and Mr. Justice Hernández Matos did not participate in this decision.